Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 4, 7, 8, and 10 are objected to because of the following informalities:  
Claim 2, line 2 recites “operation permission” which should be changed to --operation permissions--. 
Claim 4, page 2, line 1 recites “one and only” which should be changed to --only one--.  
Claim 7, lines 2-3 recite “transferred cross department” which should be changed to --transferred across departments--.
Claim 8, line 2 recites “wherein further comprising” which should be changed to --further comprising--. Line 6 recites “authorizing the grantee: selecting” which should be changed to --authorizing the grantee by selecting--.
Claim 10, lines 2 recites “transferred cross department” which should be changed to --transferred across departments--.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1, 2, 4, 8, and 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 6, 11, and 12 of copending Application No. 16/627,990 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 2, 4, 8, and 9 are anticipated by claims 1, 2, 4, 5, 6, 11, and 12 of the ‘990 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “and when a form is to be authorized is selected, an operator who authorizes field values of the form to the grantee” (emphasis 
Claim 5 recites the limitation "the work content" and “the related role” in respective lines 3 and 4.  There is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites the limitation "the name and “the number of the role” in respective lines 2 and 3.  There is insufficient antecedent basis for these limitations in the claim.
Claims 7 and 10 recite “while a user is transferred”, however claim 5 (from which claim 7 and 10 ultimately depend from) also recites “a user”, and thus it’s unclear as to whether these user recitations are intended to be the same user or different users. In an interest in expediting prosecution the examiner will interpret claim 7 and 10’s “user” to refer to claim 5’s “user”, however Applicant is required to clarify the claim in order to overcome this rejection. Further, claims 7 and 10 also recite “the user’s relation to the role in the original department is canceled”, however there is no context provided regarding what “the original department” is referring to with respect to the “while a user is transferred cross department” limitation.
Claim 8 recites “selecting a grantee” however it’s unclear whether this “grantee” is the same grantee as the “grantee” recited within claim 1. For purposes of expediting prosecution, the examiner will interpret the “grantee” as being the same, however further clarification is required to overcome this rejection.
Claim 9, page 2, line 8 recites “S3: setting a field in a form”, but “a form” has already been previously recited in S1, and thus it’s unclear whether the form in S3 is the same form as recited by S1. In an interest to expedite prosecution, the examiner will interpret the form as being the same, but Applicant is required to clarify this limitation to overcome this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by “Leung” (US 7734999).

Regarding Claim 1:
A method for authorizing operation permissions of form-field values (Abstract), comprising a step of authorizing operation permissions of form-field values (Abstract, “… requesting the user formset from the server according to at least one formset generation criterion; selecting a first overlay for application to a master formset, the first overlay including first components based on a role of the user; applying the first overlay to the content of the master formset for generating a role based version of the master formset”) and a step of selecting a grantee (Col. 8, lines 55-59, “For example, when the client application 300 loads on the client 14, a parameter e.g., role/category) is set indicating the Formset 12 the client application 300 should display, as well as the current User of the formset 12”), wherein there is no sequence relation between the step of authorizing operation permissions of form-field values and the step of selecting a grantee (Col. 7, lines 44-58, “It is also recognized that the static overlays could be applied in pre-production of the formsets 12, such that the server 16 has a plurality of role/category specific versions 400 (i.e., role/category defined formsets 12 implicitly containing the static overlay content) of the master formset 18 resident in the server 16 memory”; i.e., the static overlay is applied to a master formset in pre-production to generate a formset 12, which is independent from the selection of a user’s role/category at a client application); 

S1: selecting a form to be authorized (Col. 7, lines 37-43, “… the database 20 contains the master formset 18 … The sever application 302 of the form server 16 can be employed by the system … to apply the static overlay/filter 400 to the master formset 18, such that the generic definitions are converted into role/category definitions for presentation to the client 14 as role/category defined formsets 12”), and displaying fields in the form that need operation permission control (Col. 10, lines 28-67 & Col. 11, lines 1-9 detail a control file that defines the master formset 18, the static overlay 400, and where to put the resulting formset 12, where the static overlap contains the modifications to the displayed fields of the master formset 18); and 
S2: authorizing the operation permissions to each value of the fields respectively (Col. 8, lines 3-10, “The static overlays 400 can either be additive or restrictive in nature and can be used to add, modify, or delete objects and their elated functionality available in the master formset 18”; Col. 9, lines 11-15, “Using the concept of the master Formset 18 and the static overlay 400 mechanism, the master Formset 18 can hold all the general Formset 18 information, and the overlay Formset 12 fragments can contain the role specific additions, modifications, and removals in respect to the formset 18”); 
said grantee is one or more roles (Col. 11, lines 47-52, “… individual permissions and settings (e.g., Bob is a technician as compared to Charles”), the role is an independent individual rather than a group or class (Col. 11, lines 47-52 disclose individual roles, such as “Bob” and “Charles”), one role can only be related to a unique user during the same period (Col. 11, lines 65-67 & Col. 12, lines 1-7, “However, Dr. Jims clinic may have a specific need that says that Billing Clerk Joanne can NOT perform a specific function … Dynamic overlays 402 applied to the formset 12 provides ALL billing clerks in the province… to have the base Billing Clerk form, but JoAnne in Dr. Jims Clinic to have an additional customization to restrict her, as specified in the dynamic overall 402 for production of the customized formset 12 for Joanne”; i.e., “Joanne” can only be related to a unique user amongst all users related to billing clerks), and one user is related to one or more roles (Col. 11, lines 65-67 & Col. 12, lines 1-7, “However, Dr. Jims clinic may have a specific need that says that Billing Clerk Joanne can NOT perform a specific function”; i.e., a user is related to the “Joanne” role).

Regarding Claim 2:
The method for authorizing operation permissions of form-field values according to claim 1, wherein said operation permission comprises one of or both a viewing permission and a modification permission (Col. 11, lines 48-55, “The purpose of Dynamic Overlays 402 … is basically to provide changes to the formset 12, in what the individual user … see(s) an what they can change… based on individual permissions and settings …”).

Regarding Claim 3:
The method for authorizing operation permissions of form-field values according to claim 2, wherein display modes of a field value that does not have the viewing permission comprise: 
“masking is where we substitute each character in the data for a ‘*’ character, much like most password fields such that the formset 12 contains the data however the actual value is masked…”); and 
(2) displaying neither the field value nor the field corresponding to the field value (Col. 17, lines 32-35, “It is recognized that the above described example of overlays 400,402 is limited to hide forms … However it is recognized that, for example, field masking … could be implemented similarly”).

Regarding Claim 5:
The method for authorizing operation permissions of form-field values according to claim 1, wherein said role belongs to a department, the role is unique under the department, the role is authorized according to the work content of the role (Col, 11, lines 52-58, “… or as grouping the users based on grouped permissions and settings (e.g., technicians in department A as compared to technicians in department B) … In the second case, the technicians are the category/role while the departments are the “individuals”), and a user obtains permissions through the related role (Col. 11, lines 65-67 & Col. 12, lines 1-7, “However, Dr. Jims clinic may have a specific need that says that Billing Clerk Joanne can NOT perform a specific function”).

Regarding Claim 6:
The method for authorizing operation permissions of form-field values according to claim 5, wherein the name of said role is unique under the department (Col. 11, lines “However, Dr. Jims clinic may have a specific need that says that Billing Clerk Joanne can NOT perform a specific function”; i.e. Joanne is a unique name under the Billing Clerk department), and the number of the role is unique in a system (Col. 15, lines 15-45 depict a table having different roles (e.g., Affiliate, Data Entry, Outsource Pharmacy, Pharmacist, Physician, Technician) each with a respective unique OBJ_ID number amongst its shared roles. That is, the Pharmacist role has unique numbers 6, 13, 14, and 21 amongst the Pharmacist role, while Technician has unique numbers 6, 13, and 14 amongst the Technician role).

Regarding Claim 8:
The method for authorizing operation permissions of form-field values according to claim 1, wherein further comprising a template authorization step that specifically comprises: 
(1) selecting a grantee and an authorized form, selecting one or more roles as the grantee (Col. 11, lines 46-67 & Col. 12, lines 1-7 disclose applying a dynamic overlay based on a user and an associated role of the user); 
(2) authorizing the grantee: selecting an existing role or a created template as an authorization template, and giving the operation permissions of form-field values in the authorization template to the grantee (Col. 11, lines 46-67 & Col. 12, lines 1-7 disclose applying an appropriate dynamic overlay based on the role of the user, where the dynamic overlay gives additional permissions to the formset 12); and 
(3) obtaining the operation permissions of form-field values of the grantee after the operation permissions are saved with or without modification (Col. 12, lines 37-53 

Regarding Claim 9:
A method for authorizing operation permissions of form-field values (Abstract), comprising a step of authorizing operation permissions of form-field values (Abstract, “… requesting the user formset from the server according to at least one formset generation criterion; selecting a first overlay for application to a master formset, the first overlay including first components based on a role of the user; applying the first overlay to the content of the master formset for generating a role based version of the master formset”) and a step of selecting a grantee (Col. 8, lines 55-59, “For example, when the client application 300 loads on the client 14, a parameter e.g., role/category) is set indicating the Formset 12 the client application 300 should display, as well as the current User of the formset 12”), wherein there is no sequence relation between the step of authorizing operation permissions of form-field values and the step of selecting a grantee (Col. 7, lines 44-58, “It is also recognized that the static overlays could be applied in pre-production of the formsets 12, such that the server 16 has a plurality of role/category specific versions 400 (i.e., role/category defined formsets 12 implicitly containing the static overlay content) of the master formset 18 resident in the server 16 memory”; i.e., the static overlay is applied to a master formset in pre-production to generate a formset 12, which is independent from the selection of a user’s role/category at a client application); 

S1: selecting a form to be authorized (Col. 7, lines 37-43, “… the database 20 contains the master formset 18 … The sever application 302 of the form server 16 can be employed by the system … to apply the static overlay/filter 400 to the master formset 18, such that the generic definitions are converted into role/category definitions for presentation to the client 14 as role/category defined formsets 12”); 
S2: selecting an operation permission to be authorized (Col. 8, lines 3-10, “The static overlays 400 can either be additive or restrictive in nature and can be used to add, modify, or delete objects and their elated functionality available in the master formset 18”); and 
S3: setting a field in a form that has the selected operation permission, so that the set field has the selected operation permission (Col. 9, lines 11-15, “Using the concept of the master Formset 18 and the static overlay 400 mechanism, the master Formset 18 can hold all the general Formset 18 information, and the overlay Formset 12 fragments can contain the role specific additions, modifications, and removals in respect to the formset 18”); 
said grantee is one or more roles (Col. 11, lines 47-52, “… individual permissions and settings (e.g., Bob is a technician as compared to Charles”), said role is an independent individual rather than a group or class (Col. 11, lines 47-52 disclose individual roles, such as “Bob” and “Charles”), one role can only be related to a unique user during the same period, (Col. 11, lines 65-67 & Col. 12, lines 1-7, “However, Dr. Jims clinic may have a specific need that says that Billing Clerk Joanne can NOT perform a specific function … Dynamic overlays 402 applied to the formset 12 provides ALL billing clerks in the province… to have the base Billing Clerk form, but JoAnne in Dr. Jims Clinic to have an additional customization to restrict her, as specified in the dynamic overall 402 for production of the customized formset 12 for Joanne”; i.e., “Joanne” can only be related to a unique user amongst all users related to billing clerks) and one user is related to one or more roles (Col. 11, lines 65-67 & Col. 12, lines 1-7, “However, Dr. Jims clinic may have a specific need that says that Billing Clerk Joanne can NOT perform a specific function”; i.e., a user is related to the “Joanne” role).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Leung” (US 7734999) in view of “Tsutsumi” (US 2011/0246867).

Regarding Claim 4:
Leung teaches:
The method for authorizing operation permissions of form-field values -3-according to claim 1, wherein there is one and only grantee selected (Col. 12, lines 1-7, “… but JoAnne in Dr. Jims Clinic to have an additional customization to restrict her, as specified in the dynamic overlay 402…”), …
Leung does not disclose:
… and when a form to be authorized is selected, an operator who authorizes field values of the form to the grantee recently and an operation time are displayed. 
Tsutsumi teaches:
… and when a form to be authorized is selected, an operator who authorizes field values of the form to the grantee recently and an operation time are displayed (Fig. 7B, elements 713 and 714; ¶0062, “The information displayed in the sales negotiation information display area 712 includes a creator 713, a date 714…”). 
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Leung’s system for configuring a user formset by enhancing Leung’s formset to display creator and timestamp information, as taught by Tsutsumi, in order to provide greater contextual information to a user who requested the formset.
	The motivation is to provide a user who requested a formset with enhanced information regarding the formset, such a creator and a timestamp the formset was created, so that the user can determine if they received the latest version of the formset .

Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Leung” (US 7734999) in view of “Faitelson” (WO 2011/092686).

Regarding Claim 7:
Leung teaches:
The method for authorizing operation permissions of form-field values according to claim 5, …
Leung does not disclose:
… wherein while a user is transferred cross department, the user's relation to the role in the original department is canceled, and then the user is related to a role in a new department.
Faitelson teaches:
… wherein while a user is transferred cross department, the user's relation to the role in the original department is canceled, and then the user is related to a role in a new department (Fig. 3A; Page 10, lines 3-9, “Fig. 3A shows a stage in typical operation of the data access permission management system, wherein an IT manager employs the future condition-based permission instruction subsystem 312 for revoking all access permissions for an employee to certain enterprise resources and for granting access permissions for the employee to other enterprise resources, due to the employee transferring to another department in the enterprise”).

	The motivation is to provide data access permission management in real-time by allowing for a system to grant/revoke permissions associated with a user while the user transfers departments within an enterprise environment (Faitelson, page 3, lines 1-12). This prevents risks associated with a user being granted new privileges, while maintaining old privileges, during a department transfer scenario of the user.

Regarding Claim 10:
Leung teaches:
The method for authorizing operation permissions of form-field values according to claim 6, …
Leung does not disclose:
… wherein while a user is transferred cross department, the user's relation to the role in the original department is canceled, and then the user is related to a role in a new department.
Faitelson teaches:
… wherein while a user is transferred cross department, the user's relation to the role in the original department is canceled, and then the user is related to a role in a “Fig. 3A shows a stage in typical operation of the data access permission management system, wherein an IT manager employs the future condition-based permission instruction subsystem 312 for revoking all access permissions for an employee to certain enterprise resources and for granting access permissions for the employee to other enterprise resources, due to the employee transferring to another department in the enterprise”).
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Leung’s system for configuring a user formset by enhancing Leung’s system to process a user’s department transition by revoking the user’s previous access permissions associated with an original department while granting access permissions to the user for a new department, as taught by Faitelson, in order to provide data access permission management.
	The motivation is to provide data access permission management in real-time by allowing for a system to grant/revoke permissions associated with a user while the user transfers departments within an enterprise environment (Faitelson, page 3, lines 1-12). This prevents risks associated with a user being granted new privileges, while maintaining old privileges, during a department transfer scenario of the user.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491